Citation Nr: 1548562	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), mood disorder and adjustment disorder with anxiety (psychiatric disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected psychiatric disability (TDIU).


REPRESENTATION

Veteran represented by:	Adam M. Bond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1981 and December 2003 to February 2005 with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran presented sworn testimony at a hearing before the undersigned in September 2015.  A transcript of that hearing is of record.  During the hearing, she testified that her service-connected psychiatric disability renders her unable to secure or maintain substantially gainful employment.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 70 percent for a service-connected psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period the Veteran's psychiatric disability has been productive of occupational and social impairment with deficiencies in most areas


CONCLUSION OF LAW

The criteria for a rating of at least 70 percent for a service-connected psychiatric disability have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 50 percent for her service-connected psychiatric disability.  For the reasons set forth below, the Board finds that she is entitled to a schedular rating of at least 70 percent throughout the appeal period.  
      
      A.  Applicable Law

The Veteran's service-connected psychiatric disability is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.   

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

	B.  Higher Initial Rating

The evidence supports a finding that the Veteran's disability picture has approximated at least occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood, throughout the appeal period.   

During the appeal period, the Veteran's psychiatric symptomatology has included the following: near continuous depression; anxiety; suspiciousness; hypervigilance; exaggerated startle response; panic attacks; chronic sleep impairment; nightmares; intrusive memories; mild memory loss; poor concentration; lack of attention; flattened affect; impaired judgment; disturbances of motivation and mood; irritability; outbursts of anger; problems with authority; difficulty establishing and maintaining effective work and social relationships; erratic and tangential speech; low energy; emotional numbing; feelings of detachment or estrangement from friends and family and an inability to establish or maintain effective relationships.  See 2007-2008 Vet Center Records; see also 2006-2013 VA Medical Records; VA Examination Report; see also VA Mental Health Records.  The evidence of record shows that these symptoms have affected her ability to adapt to stressful situations and accomplish tasks, as evidenced by her inability to work at the same types of jobs that she had worked prior to her deployment to Iraq, and her inability to maintain full-time employment at any one position for more than eight months.  See August 2007 Vet Center Record; see also Hearing Tr. at 5-8.  The type and severity of her symptoms are in line with those associated with a 70 percent rating.  

Additionally, the evidence shows that the Veteran's psychiatric symptoms led to deficiencies in most areas, including work, school, social/family life, thinking, judgment and mood.  With regard to her occupational impairment, the Veteran testified that throughout the appeal period, her symptoms made her unable to work in the same type of jobs she had worked in the past, and caused her to take change jobs often.  See Hearing Tr. at 5-7.  She further testified that her irritability, outbursts of anger and flattened affect caused her to be reprimanded at work for "poor attitude."  See id. at 7.  She reported that she chose to work the evening shift at her place of employment so that she would have less interaction with customers and be able to "focus on one thing" at a time, rather than jumping from task to task.  See id. at 8.  Moreover, the Veteran's treating VA provider reported that her psychiatric symptoms have a negative effect on her capacity to accomplish tasks, handle stress and engage in effective work and peer relationships.  See February 2012 Opinion Letter.

The evidence shows that the Veteran's psychiatric symptoms also caused deficiencies in her school work, social/family life, thinking, judgment and mood.  The Veteran's medical records show that she started taking classes to learn a new occupation, but quit because she soon became overwhelmed.  See October 2009 VA Medical Record.  During the appeal period, she reported an inability to experience feelings for her spouse or children, and was noted to have marital problems and estranged relationships with a couple of her children.  See 2007-2008 Vet Center Records; see also 2009-2013 VA Mental Health Records.  With regard to thinking and judgment, she was noted at many of her counseling sessions to have erratic, disjointed, distracted and tangential speech.  See id.  She was also noted to have very poor concentration on multiple occasions.  Finally, the evidence of record shows that the Veteran has experienced significant depression, anxiety, hypervigilance, hyperarousal, intrusive memories, flashbacks and panic attacks that have caused disturbances of motivation and mood, and led to reduced energy.  Thus, as the evidence shows that the Veteran's psychiatric symptoms have resulted in deficiencies in most areas since 2006, the Board finds that a 70 percent rating is warranted throughout the appeal period.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of at least 70 percent for service-connected PTSD, mood disorder and adjustment disorder with anxiety is granted throughout the appeal period.    


REMAND

At her hearing before the Board, the Veteran testified that her psychiatric symptoms have worsened since her most recent examination.  See Hearing Tr. at 14.  She further testified that he has been receiving treatment from the VA for her psychiatric symptoms.  As such, the Board finds that remand is in order to provide the Veteran with a new VA examination and obtain any outstanding, relevant VA treatment records.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records concerning the Veteran's treatment for her psychiatric conditions.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her psychiatric symptoms and the impact of these symptoms on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of her psychiatric disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should identify the extent and severity of the Veteran's psychiatric impairment.  

4.  Then readjudicate the remanded issues, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


